DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on March 12 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
 
Response to Amendment
Applicant's amendment filed on March 10 of 2021 has been entered.  Claims 1 and 14 have been amended. No claim has been cancelled, or added.  Claims 1-23 are still pending in this application, with claims 1, 9, 14, 21 and 22 being independent.
	

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illumination system including a plurality of laser source modules adapted to emit a plurality of laser beams; and a diffusion component disposed on the transmission path of the first laser beams for reducing speckle phenomenon, such that a plurality of light spots are formed at a plurality of locations on the diffusion component.  In a first embodiment, the diffusion component rotates around a central axis.  In a second embodiment, the illumination system further includes at least a second laser module; and a wavelength conversion component disposed on the transmission path of the second laser source module such that laser beams from the second laser module are converted into a converted beam.
While the use and advantages of laser illumination systems, specifically those including diffusing elements, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a rotating diffuser component with a plurality of laser modules forming a plurality light spots at a plurality of locations on the diffusion component, in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 
/Ismael Negron/
Primary Examiner
AU 2875